43 F.3d 1467
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert Warren LUX, Jr.;  Patsy Jean Lux, Plaintiffs Appellants,v.SPOTSWOOD CONSTRUCTION LOANS;  Kenneth S. Potter;  County ofSpotsylvania Board of Supervisors;  Larry W. Davis, CityAttorney;  Michael B. O'Keefe, Assistant City Attorney;  L.Kimball Payne, City Administrator, Defendants Appellees.
No. 94-1622.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1994Decided Nov. 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-813-R, BK-92-3115-T)
Herbert Warren Lux, Jr., Patsy Jean Lux, appellants pro se.
James Joseph Burns, Williams, Mullen, Christian & Dobbins, Richmond, Va.;   John Adrian Gibney, Jr., Shuford, Rubin & Gibney, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's orders affirming the bankruptcy court's dismissal of this action for lack of jurisdiction, and denying reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Lux v. Spotswood Construction Loans, Nos.  BK-92-3115-T;  CA-92-813-R (E.D. Va.  July 1, 1993, & Apr. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED